EXHIBIT 10.2
 
Execution Copy
 
AGREEMENT AND PLAN OF MERGER
 
 
THIS AGREEMENT AND PLAN OF MERGER (the "Agreement"), dated August 6, 2008, is
made and entered into as of the 31st day of July 2008, by and among ASIA SPECIAL
SITUATION ACQUISITION CORP., a Cayman Island corporation ("ASSAC"); CHINA TEL
GROUP, INC., a Nevada corporation ("CHTL"); GEORGE ALVAREZ (“Alvarez”); and CHTL
ACQUISITION CORP., a Nevada corporation (“Mergerco”).  Alvarez and the other
Persons listed on Schedule A annexed hereto and made a part hereof who are
holders of CHTL Class B Common Stock are hereinafter collectively referred to as
the “CHTL Principal Shareholders” and ASSAC, CHTL, the CHTL Principal
Shareholders, and Mergerco are hereinafter sometimes collectively referred to as
the “Parties.”
 
Recitals
 
A.           Effective as at the date of this Agreement, ASSAC, CHTL, Trussnet
Group, Inc., a Nevada corporation (“Trussnet”) and the CHTL Principal
Shareholders entered into an amended and restated stock purchase agreement (the
“Purchase Agreement”), pursuant to which, inter alia, on the “Closing Date” of
the transactions contemplated by the Purchase Agreement, ASSAC agreed to
purchase for $270,000,000 the “Purchased Securities” of CHTL (as those terms are
defined in the Purchase Agreement).
 
B.           The Parties hereto all deem it necessary and advisable to enter
into this Agreement, pursuant to which, inter alia, Mergerco will be merged with
and into CHTL with CHTL as the surviving corporation of such merger (the
“Merger”); as a result of which ASSAC shall own 100% of the shares of capital
stock of CHTL.
 
C.           The Board of Directors of ASSAC and Mergerco each deems the Merger
advisable and in the best interest of said corporations and its shareholders and
have each approved and adopted the form, terms and provisions of the Purchase
Agreement, this Agreement and the Merger.
 
D.           The Board of Directors of CHTL and the CHTL Principal Shareholders
each deems the Merger advisable and in the best interest of said corporation and
its shareholders and the Board of Directors of CHTL and the CHTL Principal
Shareholders have each approved and adopted the form, terms and provisions of
the Purchase Agreement, this Agreement and the Merger.
 
E.           Alvarez is a director, chief executive officer of CHTL and a CHTL
Principal Shareholder, and Alvarez and the other CHTL Principal Shareholders are
entering into this Agreement as an inducement to ASSAC.
 
Agreement
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the Parties agree as follows:
 

 
-1-

--------------------------------------------------------------------------------

 
 
ARTICLE I. - THE MERGER
 
1.1           The Merger.  Upon the terms and subject to the conditions set
forth in this Agreement, and in accordance with the General Corporation Law of
the State of Nevada (the "Nevada Corporation Law"), Mergerco shall be merged
with and into CHTL at  the Effective Time.  Following the Effective Time, the
separate corporate existence of Mergerco shall cease and CHTL shall continue as
the surviving corporation of the Merger (the "Surviving Corporation") and shall
succeed to and assume all the rights and obligations of Mergerco in accordance
with the Nevada Corporation Law.
 
1.2           Effective Time.  Subject to the provisions of this Agreement, as
soon as practicable on or after the Effective Time, the Parties shall file a
certificate of merger or other appropriate documents (in any such case, the
"Certificate of Merger") executed in accordance with the relevant provisions of
the Nevada Corporation Law and shall make all other filings or recordings
required under the Nevada Corporation Law .  The Merger shall become effective
at such time and on such date as the Certificate of Merger is duly filed with
the Nevada Secretary of State, or at such other time as ASSAC and CHTL shall
agree should be specified in the Certificate of Merger (the time the Merger
becomes effective being referred to herein as the "Effective Time").
 
1.3           Effects of the Merger.  The Merger shall have the effects set
forth in the applicable provisions of the Nevada Corporation Law.
 
1.4           Certificate of Incorporation and Bylaws.
 
(a)           The CHTL certificate of incorporation as in effect immediately
following the Effective Time shall be the certificate of incorporation of the
Surviving Corporation until thereafter changed or amended as provided therein or
by applicable law.
 
(b)           The bylaws of CHTL as in effect immediately following the
Effective Time shall be the bylaws of the Surviving Corporation until thereafter
changed or amended as provided therein or by applicable law.
 
1.5           Directors.  The board of directors of CHTL immediately prior to
the Effective Time shall constitute the entire members of be the board
of  directors of the Surviving Corporation until the earlier of their
resignation or removal or until their respective successors are duly elected and
qualified, as the case may be.
 
1.6           Officers.  The officers of CHTL immediately prior to the Effective
Time shall constitute all of the officers of the Surviving Corporation until the
earlier of their resignation or removal or until their respective successors are
duly elected and qualified, as the case may be.
 
1.7           Effect on Securities.  As of the Effective Time, by virtue of the
Merger and without any action on the part of the holder of any shares of the
outstanding capital stock, notes or other evidences of indebtedness of CHTL,
Mergerco or ASSAC:

 
-2-

--------------------------------------------------------------------------------

 

(a)           ASSAC Ordinary Shares and ASSAC Warrants.  Each of the 14,000,000
ordinary shares of ASSAC, $0.0001 par value per share (the “ASSAC Ordinary
Shares”) that are issued and outstanding as at the Effective Time of the Merger
shall remain issued and outstanding following the Effective Time of the Merger,
except as otherwise provided in Section 1.7(i) below.  Each of the 17,225,000
issued and outstanding warrants to purchase ASSAC Ordinary Shares (the “ASSAC
Warrants”) that are issued and outstanding as at the Effective Time of the
Merger shall remain issued and outstanding following the Effective Time of the
Merger, except as otherwise provided in Section 1.7(i) below.
 
(b)           CHTL Treasury Stock.  Each share of CHTL Class A common stock, par
value $0.001 per share ("CHTL Class A Common Stock"), each share of CHTL Class B
common stock, par value $0.001 per share ("CHTL Class B Common Stock") and each
share of CHTL preferred stock, $___ par value per share (the “CHTL Preferred
Stock”) that is held in the treasury of CHTL or by any wholly owned subsidiary
of CHTL, and each share of CHTL Class A Common Stock, each share of CHTL Class B
Common Stock and each share of CHTL Preferred Stock that is owned by ASSAC shall
automatically be cancelled and returned and shall cease to exist and no
consideration shall be delivered in exchange therefor.
 
(c)           Mergerco Common Stock.  Each share of common stock, $0.01 par
value per share, of Mergerco issued and outstanding immediately prior to the
Effective Time shall be converted into and exchanged for one issued, fully paid
and nonassessable share of common stock, par value $0.01 per share of the
Surviving Corporation.
 
(d)           Outstanding CHTL Class A Common Stock. As at the Effective Time,
by virtue of the Merger and without any action on the part of the holder of any
shares of CHTL Class A Common Stock or any shares of capital stock of ASSAC or
the Surviving Corporation, each full share of CHTL Class A Common Stock that is
issued and outstanding as at the Effective Time of the Merger (other than shares
of CHTL Class A Common Stock to be canceled in accordance with Section 1.7(b)
hereof), shall be converted into and exchanged for the right to receive twenty
two and one-half percent (0.225) of one ASSAC Ordinary Share (the “Class A
Common Stock Exchange Ratio”).
 
(e)           Outstanding CHTL Class B Common Stock.  As at the Effective Time,
by virtue of the Merger and without any action on the part of the holder of any
shares of CHTL Class B Common Stock or any shares of capital stock of ASSAC or
the Surviving Corporation, each full share of CHTL Class B Common Stock that is
issued and outstanding as at the Effective Time of the Merger (other than shares
of CHTL Class B Common Stock to be canceled in accordance with Section 1.7(b)
hereof), shall be converted into the right to receive that fraction of a share
of ASSAC Series A Voting Preferred Stock (the “Class B Common Stock Exchange
Ratio”) as shall be determined by dividing (i) 1,000,000, representing the
aggregate number of shares of ASSAC Series A Voting Preferred Stock being issued
in connection with the Merger, by (ii) the aggregate number of shares of CHTL
Class B Common Stock issued and outstanding as at the Effective Time of the
Merger.
 
As of the Effective Time, all shares of CHTL Class A Common Stock and CHTL Class
B Common Stock (collectively, the “CHTL Common Stock”) shall no longer be issued
or outstanding and shall automatically be canceled and retired and shall cease
to exist, and each holder of a certificate representing any such shares of CHTL
Common Stock shall cease to have any rights with respect thereto, except the
right to receive the ASSAC Ordinary Shares and the ASSAC Series A Voting
Preferred Stock, without interest, based on the Class A Common Stock Exchange
Ratio and the Class B Common Stock Exchange Ratio, respectively, as provided in
Section 1.7(d) and Section 1.7(e).
 

 
-3-

--------------------------------------------------------------------------------

 

(f)           Outstanding CHTL Preferred Stock. As at the Effective Time, by
virtue of the Merger and without any action on the part of the holder of any
shares of CHTL Preferred Stock or any shares of capital stock of ASSAC or the
Surviving Corporation, each full share of CHTL Preferred Stock that is issued
and outstanding as at the Effective Time of the Merger (other than shares of
CHTL Preferred Stock to be canceled in accordance with Section 1.7(b) hereof),
shall be converted into and exchanged for the right to receive that number of
ASSAC Ordinary Shares or fraction of an ASSAC Ordinary Share as shall be
determined by (i) converting such share of CHTL Preferred Stock, at the
conversion price then in effect, into the applicable number of shares of CHTL
Class A Common Stock (the “CHTL Preferred Stock Conversion Shares”), and (ii)
multiplying such number of CHTL Preferred Stock Conversion Shares by twenty-two
and one-half percent (0.225) (the “Preferred Stock Exchange Ratio”).  For the
avoidance of doubt, if each full share of CHTL Preferred Stock (purchased at
$10.00 per share) is convertible by the holder into 4.4444 shares of CHTL Class
A Common Stock, then such share of CHTL Preferred Stock would be converted into
and exchanged for one (1) full ASSAC Ordinary Share.
 
As of the Effective Time, all shares of CHTL Preferred Stock shall no longer be
issued or outstanding and shall automatically be canceled and retired and shall
cease to exist, and each holder of a certificate representing any such shares of
CHTL Preferred Stock shall cease to have any rights with respect thereto, except
the right to receive the ASSAC Ordinary Shares, without interest, based on the
Class A Common Stock Exchange Ratio.
 
(g)           Outstanding CHTL Debentures.  By virtue of the Merger and without
any action on the part of any holder of the aggregate up to $45,000,000 maximum
principal amount of 10% convertible debentures of CHTL due December 31, 2008 and
convertible by the holder(s) at $0.95 per share into CHTL Class A Common Stock
(the “CHTL Debentures”), each of such CHTL Debentures issued and outstanding as
of the Effective Time shall be converted into an identical principal amount of
10% convertible debentures of ASSAC (individually, an “ASSAC Debenture” and
collectively, as the “ASSAC Debentures”).  Such ASSAC Debentures:
 
(i)           shall be due and payable on March 31, 2009;
 
(ii)           shall be convertible by the holder at any time on or after
January 1, 2009 and on or prior to the March 31, 2009 maturity date of the ASSAC
Debentures, into 0.236842 ASSAC Ordinary Share (the “ASSAC Debenture Exchange
Ratio”) determined by dividing $1.00 by the $0.95 conversion price of the CHTL
Debentures and multiplying the result thereof by $2.25).  For the avoidance of
doubt, each $1.00 principal amount of ASSAC Debentures shall be convertible into
0.2368421 ASSAC Ordinary Shares, and
 
(iii)           shall be in the form of the note annexed hereto as Exhibit A and
made a part hereof.
 
(h)           CHTL Warrants and CHTL Options. As at the Effective Time any
issued and outstanding options to purchase shares of CHTL Common Stock (“CHTL
Options”) or warrants to purchase shares of CHTL Common Stock (“CHTL Warrants”)
shall be cancelled and of no further force or effect.
 
(i)           ASSAC Ordinary Shares Owned by CHTL.  As at the Effective Time,
each issued and outstanding share of ASSAC Ordinary Shares, if any, that is
owned of record by CHTL immediately prior to the Effective Time of the Merger
shall automatically be cancelled and returned and shall cease to exist and no
consideration shall be delivered in exchange therefor.

 
-4-

--------------------------------------------------------------------------------

 

(j)           Terms of ASSAC Series A Voting Preferred Stock.  As at the
Effective Time of the Merger, the board of directors of ASSAC shall issue, from
the 1,000,000 authorized shares of ASSAC preferred stock, an aggregate of
1,000,000 shares of Series A Voting Preferred Stock of ASSAC, which shall
contain the rights and privileges that are substantially identical to the terms
of the CHTL Class B Common Stock or otherwise acceptable to Alvarez, including,
without limitation, the following:
 
(i)           Amount.  The authorized and issued shares of Series A Voting
Preferred Stock shall not be increased unless the holders of Eighty-Five Percent
(85%) of the issued and outstanding shares of Series A Voting Preferred Stock
vote in favor of increasing the number of authorized Series A Voting Preferred
Stock.
 
(ii)           Voting. Each holder of a share of Series A Voting Preferred Stock
shall have the right to cast one hundred (100) votes for each share of Series A
Voting Preferred Stock held by such shareholder at any duly called meeting of
shareholders or pursuant to a written consent of shareholders
 
(iii)           No Economic Interest or Right to Dividends. The Series A Voting
Preferred Stock shall have no economic interest in the assets or properties of
ASSAC or any of its direct or indirect Subsidiaries, nor shall the holders of
any shares of Series A Voting Preferred Stock be entitled to receive any
consideration, or share in the receipt of any consideration, available to other
holders of securities of ASSAC in connection with (A) the sale or transfer of
any securities or assets of ASSAC or any of its direct or indirect Subsidiaries
(whether through stock sale, asset sale, merger, tender offer, consolidation or
like combination), or (B) the transfer of any shares of Series A Voting
Preferred Stock to any other Person.  The holders of Series A Voting Preferred
Stock shall not be entitled to the payment of any dividends payable by ASSAC or
any of its direct or indirect Subsidiaries, in cash or in kind.
 
(iv)           No Rights on Liquidation.  In the event of any liquidation,
dissolution or winding up of ASSAC or any of its direct or indirect
Subsidiaries, whether voluntary or involuntary, the holders of shares of Series
A Voting Preferred Stock shall not be entitled to receive any cash, cash-in-kind
or assets whatsoever of ASSAC or any of its Subsidiaries.
 
(v)           Conversion.  The Series A Voting Preferred Stock shall have no
rights to convert into any other authorized shares or other securities of ASSAC
or any of its direct or indirect Subsidiaries.
 
(vi)           Transferability.  The consent of Eighty-One Percent (81%) of the
issued and outstanding shares of  Series A Voting Preferred Stock shall be
required for any holder of Series A Voting Preferred Stock to sell, assign, or
transfer any shares of Series A Voting Preferred Stock to any third party, or to
grant proxies or voting rights with respect to any shares of Series A Voting
Preferred Stock, except for any proxies granted to Alvarez relating to the
Series A Voting Preferred Stock.
 
(vii)           Redemption Rights.  ASSAC shall automatically redeem the Series
A Voting Preferred Stock on July 1, 2023  (the “Redemption Date”).  On the
Redemption Date each share of Series A Voting Preferred Stock shall be redeemed
by CHTL at the par value ($0.0001) of the shares of Series A Voting Preferred
Stock.
 
(viii)           Proxy.  All holders of CHTL Class B Common Stock who shall
receive the ASSAC Series A Voting Preferred Stock shall grant to Alvarez a proxy
to vote all of their shares of ASSAC Series A Voting Preferred Stock.

 
-5-

--------------------------------------------------------------------------------

 

(k)           ASSAC Note.   As at the Effective Time of the Merger, the then
outstanding amount of the $165,000,000 original principal amount of the ASSAC
non-interest bearing Note due March 31, 2009 and issued to CHTL under the terms
of the Purchase Agreement shall be cancelled and extinguished.
 
1.8           Exchange of CHTL Instruments.
 
(a)           ASSAC shall designate Continental Stock Transfer & Trust Company,
or another a person reasonably acceptable to CHTL to act as exchange agent in
the Merger (the "Exchange Agent"), and, from time to time on, prior to or after
the Effective Time, ASSAC shall make available, or cause the Surviving
Corporation to make available, to the Exchange Agent ASSAC Ordinary Shares and
ASSAC Series A Voting Preferred Stock and ASSAC Debentures (collectively, the
“ASSAC Securities”) in amounts and at the times necessary for the delivery of
the Merger Consideration,  to be delivered upon surrender of certificates
representing the shares of CHTL Common Stock and CHTL Preferred Stock, the CHTL
Debentures and other CHTL Securities to be converted into ASSAC Securities
pursuant to Section 1.7.
 
(b)           As soon as reasonably practicable after the Effective Time, the
Exchange Agent shall mail to each holder of record on the Record Date of CHTL
Common Stock, CHTL Preferred Stock and CHTL Debentures (collectively, “CHTL
Securities”) (i) a letter of transmittal (which shall specify that delivery
shall be effected, and risk of loss and title to the certificates evidencing
shares of CHTL Common Stock, CHTL Preferred Stock,  CHTL Debentures and other
CHTL Securities (collectively, “CHTL Instruments”) shall pass, only upon
delivery of the CHTL Instruments to the Exchange Agent and shall be in a form
and have such other provisions as ASSAC may reasonably specify) and (ii)
instructions for use in effecting the surrender of the CHTL Instruments in
exchange for the Merger Consideration and other ASSAC Securities.  Upon
surrender of a CHTL Instrument for cancellation to the Exchange Agent or to such
other agent or agents as may be appointed by ASSAC, together with such letter of
transmittal, duly executed, and such other documents as may reasonably be
required by the Exchange Agent, the holder of such CHTL Instrument shall be
entitled to receive in exchange therefor the amount of Merger Consideration and
other ASSAC Securities theretofore represented by such CHTL Instruments which
shall have been converted or exchange pursuant to Section 1.7, and the CHTL
Instruments so surrendered shall forthwith be canceled.  In the event any CHTL
Instruments shall have been lost, stolen or destroyed, ASSAC may, in its
discretion and as a condition precedent to the delivery of the Merger
Consideration, ASSAC Debentures or other ASSAC Securities in respect of the CHTL
Instruments, require the owner of such lost, stolen or destroyed CHTL Instrument
to deliver a affidavit or bond in such amount or form as it may reasonably
direct as indemnity against any claim that may be made against ASSAC, the
Surviving Corporation or the Exchange Agent.
 
(c)           All Merger Consideration delivered upon the surrender of shares of
CHTL Common Stock, CHTL Preferred Stock, CHTL Debentures and other CHTL
Securities in accordance with the terms of this Section 1.8 shall be deemed to
have been paid in full satisfaction of all rights pertaining to the shares of
CHTL Common Stock, CHTL Preferred Stock and CHTL Debentures represented by such
CHTL Instruments.  At the Effective Time, the stock transfer books and note
register of CHTL shall be closed, and there shall be no further registration of
transfers on the stock transfer books of the Surviving Corporation of shares of
CHTL Common Stock or CHTL Debentures that were outstanding immediately prior to
the Effective Time.  If, after the Effective Time, CHTL Instruments are
presented to the Surviving Corporation or the Exchange Agent for any reason,
they shall be canceled and exchanged as provided in this Section 1.8.

 
-6-

--------------------------------------------------------------------------------

 

1.9           Registration Statement.
 
Prior to the Effective Time of the Merger, ASSAC and CHTL shall cause to be
filed with the United States Securities and Exchange Commission (the “SEC”), a
registration for Form S-4 and Form F-4 of CHTL and ASSAC, respectively (each, a
“Registration Statement”.  The Form S-4 Registration Statement of CHTL shall
include the Information Statement, and the) Form F-4 Registration Statement of
ASSAC shall include the Information Statement as the ASSAC prospectus, pursuant
to which ASSAC shall register under the Securities Act the Merger Consideration.
 
1.10           Holders of Record of CHTL Securities.
 
(a)           Only holders of record of shares of CHTL Common Stock and CHTL
Preferred Stock as at the Effective Time of the Merger shall be entitled to
receive ASSAC Ordinary Shares and ASSAC Series A Voting Preferred Stock, as
Merger Consideration as of the Effective Time of the Merger.  Persons who are
holders of CHTL Debentures as at the Effective Time of the Merger shall only be
entitled to receive ASSAC Debentures in connection with the Merger.
 
(b)           Persons who timely deliver to CHTL prior to the Effective Time of
the Merger duly executed notices of conversion of their CHTL Debentures in
accordance with the terms of such CHTL Debentures hall be deemed to be holders
of record of shares of CHTL Common Stock as at the Effective Time of the Merger,
even if a stock certificate(s) evidencing such shares of CHTL Common Stock shall
not have been delivered to such Person as at the Effective Time of the Merger.
 
 1.11         Closing. The closing of the Merger (the “Closing”) will take place
at the offices of Hodgson Russ LLP, counsel to ASSAC, at its office in New York,
New York, within ten  days following the delivery of satisfaction or waiver of
the conditions precedent set forth in Section 4 or at such other date as ASSAC
and the CHTL Principal Shareholders shall agree (the “Effective Time”), but in
no event shall the Effective Time occur later than March 31, 2009, unless such
date shall be extended by mutual agreement of ASSAC and the CHTL Principal
Shareholders to not later than June 30, 2009 (the “Outside Effective Time”).  On
the Effective Time the Parties shall consummate the Merger and cause the
Articles of Merger to be filed at such Closing with the Secretary of State of
the State of Nevada.


1.12           Dissenters Rights.  Notwithstanding anything in this Agreement to
the contrary, any issued and outstanding shares of CHTL Common Stock held by a
Person who objects to the Merger (a "Dissenting Shareholder") and complies with
all the provisions of Section 92A.380 of the Nevada Corporation Law concerning
the right of holders of CHTL Common Stock to dissent from the Merger and require
appraisal of their shares of CHTL Common Stock, as the case may be (the
"Dissenting Shares") shall not be converted as described in Section 1.7 but
shall become the right to receive such consideration as may be determined to be
due to such Dissenting Shareholder pursuant to Section 92A.380 of the Nevada
Corporation Law.  If, after the Effective Time, such Dissenting Shareholder
withdraws his demand for appraisal or fails to perfect or otherwise loses his
right of appraisal, in any case pursuant to the Nevada Corporation Law, his
Dissenting Shares shall be deemed to be converted as of the Effective Time into
the right to receive his pro-rata shares of the Merger Consideration.  CHTL
shall give ASSAC (i) prompt notice of any demands for appraisal of Dissenting
Shares received by either CHTL, and (ii) the opportunity to participate in all
negotiations and proceedings with respect to any such demands.  Neither CHTL nor
ASSAC will voluntarily make any payment with respect to any demands for
appraisal and will not, except with the prior written consent of the CHTL
Principal Shareholders, settle or offer to settle any such demands.

 
-7-

--------------------------------------------------------------------------------

 

1.13           Change of Corporate Name.   ASSAC shall use its best efforts (but
shall not be legally obligated) to obtain the requisite shareholders approval to
change its corporate name to “CHINATEL CORPORATION” or such other corporate name
as shall be acceptable to the Parties, with such name change to be effective,
pursuant to the ASSAC Restated Charter, on or promptly following the Effective
Time of the Merger.


ARTICLE II - CERTAIN DEFINITIONS


Except as defined elsewhere in this Agreement, all capitalized terms not
expressly defined in this Agreement shall have the same meaning as is defined in
the Purchase Agreement.  In addition to other terms defined in this Agreement
and the Purchase Agreement, the following terms shall have the meanings set
forth below:


“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties
and/or the Merger.


“Affiliate”  means any one or more Person controlling, controlled by or under
common control with any other Person or their affiliate.


    “ASSAC Conversion Shares” shall mean the number of ASSAC Ordinary Shares
that may be issued following the Effective Time of the Merger to holders of
ASSAC Debentures upon their conversion of up to $45,000,000 of such ASSAC
Debentures.


“ASSAC Ordinary Shares” shall mean the ordinary shares of ASSAC, $0.0001 par
value per share.


“ASSAC Debentures” shall have the meaning set forth in Section 1.7(g) above, and
shall refer to the maximum aggregate $45,000,000 principal amount of 10%
debentures of ASSAC, and in the form of Exhibit A annexed hereto and made a part
hereof.


“ASSAC Financings”  shall have the meaning set forth in Section 4.9 of this
Agreement.


“ASSAC Restated Charter”  shall mean the amended and restated certificate of
incorporation of ASSAC in effect as at the Effective Time of the Merger.


“Business Day” shall mean any day, excluding Saturday, Sunday and any other day
on which national banks located in New York, New York shall be closed for
business.


“Dollar” and “$” means lawful money of the United States of America.


“Chinacomm Agreements” and “Chinacomm Parties” shall have the respective
meanings as are defined in the Purchase Agreement.


“CHTL Common Stock” means the collective reference to (a) the 500,000,000 shares
of Class A common stock, $0.001 par value per share, of CHTL, and (b) the
200,000,000 shares of Class B common stock, $0.001 par value per share, of CHTL,
authorized pursuant to its certificate of incorporation, as amended, through the
Effective Time.

 
-8-

--------------------------------------------------------------------------------

 

“CHTL Principal Executive Officer” shall mean Alvarez, in his capacity as
President and Chief Executive Officer of CHTL.


“CHTL Stockholders” means the collective reference to the CHTL Principal
Shareholders and all other holders of CHTL Class A Common Stock, Class B Common
Stock and CHTL Preferred Stock.


“Effective Time” shall mean the date upon which the Merger shall be consummated.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“GAAP” means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor Institutes
concerning the treatment of any accounting matter.


“Knowledge” means the knowledge after reasonable inquiry.


“Information Statement” shall mean the information statement referred to in
Section 1.9 that will also constitute the ASSAC prospectus to be included in the
Registration Statement declared effective by the SEC.


“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset.


“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a consolidated whole.


“Merger Consideration” shall mean the collective reference to: (a) all shares of
ASSAC Ordinary Shares issued to the holders of CHTL Class A Common Stock and
CHTL Preferred Stock as at the Effective Time of the Merger pursuant to Section
1.7(d) and Section 1.7(f) of this Agreement, (b) all ASSAC Series A Voting
Preferred Stock issued to holders of CHTL Series B Common Stock as at the
Effective Time of the Merger pursuant to Section 1.7(e) of this Agreement, and
(c) all ASSAC Debentures issued to holders of CHTL Debentures as at the
Effective Time of the Merger pursuant to Section 1.7(g) of this Agreement.


“Person” means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.


“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:


(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and

 
-9-

--------------------------------------------------------------------------------

 

(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and


(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.


“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


    “Westmoore Warrants” means warrants to purchase 500,000 Ordinary Shares of
ASSAC upon substantially identical terms and conditions as the warrants to be
issued by ASSAC to Canaccord Capital Corp. and Roth Capital Partners LLC under
the engagement agreement referred to in Section 4.13 of this Agreement.


ARTICLE III - REPRESENTATIONS AND WARRANTIES OF CHTL


CHTL hereby severally represent and warrant to ASSAC as follows:


3.1.           Organization and Good Standing.  Each of CHTL, Trussnet and the
“Chinacomm Parties” (as that term is defined in the Purchase Agreement)  are
entities duly organized, validly existing and in good standing under the laws of
their respective States or countries of organization, all as set forth on
Schedule 3.1 to the Purchase Agreement.
 
3.2.           Subsidiaries.  The only direct subsidiary of CHTL is
Trussnet.  Trussnet is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada.  Schedule 3.2 to the
Purchase Agreement sets forth: (a) the names, (b) the authorized, issued and
outstanding shares of capital stock or other equity of Trussnet and of each of
the direct and indirect subsidiaries of Trussnet and all Chinacomm Parties, and
(c) the record and beneficial owners of such capital stock or other equity.
 
3.3.           Authorization and Approvals. Each of CHTL, Trussnet and the
Chinacomm Parties have the requisite corporate power and authority and have
obtained all requisite licenses, permits, franchises, approvals and consents
necessary (i) to own and operate its properties and to carry on its business as
now being conducted, and (ii) to enter into and carry out the terms and
conditions of this Agreement, as well as all transactions contemplated
hereunder.  All corporate proceedings have been taken and all corporate
authorizations have been secured which are necessary to authorize the execution,
delivery and performance by CHTL of this Agreement.  This Agreement has been
duly and validly executed and delivered by CHTL and Trussnet and constitutes the
valid and binding obligation of CHTL, enforceable in accordance with its terms.
 
3.4.           Effect of Agreement.  As of the Effective Time of the Merger, the
consummation by any of CHTL, Trussnet and the Chinacomm Parties of the
transactions contemplated hereby and by the Chinacomm Agreements, including the
execution, delivery and consummation of this Agreement, will comply with all
applicable law and will not:
 
(a)           violate any Requirement of Law applicable to or binding upon
ASSAC, the  Company, Trussnet or any of the Chinacomm Parties;
 

 
-10-

--------------------------------------------------------------------------------

 

(b)           violate: (i) the terms of the Articles of Incorporation or Bylaws
of CHTL, Trussnet and the Chinacomm Parties; or (ii) any material agreement,
contract, mortgage, indenture, bond, bill, note, or other material instrument or
writing binding upon CHTL, Trussnet and the Chinacomm Parties or to which any of
CHTL, Trussnet and the Chinacomm Parties is subject;
 
(c)           accelerate or constitute an event entitling the holder of any
indebtedness of  any of CHTL, Trussnet and the Chinacomm Parties to accelerate
the maturity of such indebtedness or to increase the rate of interest presently
in effect with respect to such indebtedness; or
 
(d)           result in the breach of, constitute a default under, constitute an
event which with notice or lapse of time, or both, would become a default under,
or result in the creation of any lien, security interest, charge or encumbrance
upon any of the assets or any other properties of any of CHTL, Trussnet and the
Chinacomm Parties under any agreement, commitment, contract (written or oral) or
other instrument to which any of CHTL, Trussnet and the Chinacomm Parties is a
party or by which it is bound or affected.
 
3.5.           Consents and WiMAX License.
 
(a)           All consents, approvals or other authorizations or notices,
required by any state or federal regulatory authority or other Person or entity,
including all PRC Regulatory Authorities,  in order to permit ASSAC, CHTL,
Trussnet and the Chinacomm Parties to consummate the transactions contemplated
by this Agreement and the Chinacomm Agreements and to enable CHTL, Trussnet and
the Chinacomm Parties to operate their respective businesses, including the
construction, installation and operation of the Wireless Installations under the
WiMAX License have been obtained and are in full force and effect.
 
(b)           The MII or other applicable PRC Regulatory Authority have renewed
the WiMAX license granted to Chinacomm for a minimum of not less than three
years, and such WiMAX License, as so renewed is in compliance with the
requirements of the PRC Regulatory Authorities.
 
3.6.           Legal Proceedings.  There are no legal, administrative, arbitral
or other actions, claims, suits or proceedings or investigations instituted or
pending or, to the Knowledge of CHTL’s management, threatened against any of
CHTL, Trussnet and the Chinacomm Parties, or against any property, asset,
interest or right of any of CHTL, Trussnet and the Chinacomm Parties, that might
reasonably be expected to have a Material Adverse Effect or that might
reasonably be expected to threaten or impede the consummation of the
transactions contemplated by this Agreement.
 
3.7.           Regulatory Compliance.  Neither CHTL, Trussnet nor, to the best
Knowledge of CHTL and Trussnet, any of the Chinacomm Parties have violated any
Requirement of Law, the violation of which would be reasonably likely to have a
Material Adverse Effect.  All filings of CHTL with the SEC have been filed in a
timely fashion and are accurate and complete in all material respects.

 
-11-

--------------------------------------------------------------------------------

 

3.8.           Capitalization; Transactions with Trussnet Delaware.
 
(a)           CHTL is authorized to issue 500,000,000 shares of CHTL Class A
Common Stock, 200,000,000 shares of CHTL Class B Common Stock and 25,000,000
shares of CHTL Series A Preferred Stock.  Immediately prior to the Closing of
the transactions contemplated by the Purchase Agreement, CHTL shall have no more
than 133,485,509 shares of CHTL Class A Common Stock issued and outstanding on a
Fully Diluted Basis calculated as follows: (i) 86,117,088 shares of CHTL Class A
Common Stock issued and outstanding, plus (ii) up to 47,368,421 shares of CHTL
Class A Common Stock, issuable in the event that CHTL issues up to $45,000,000
in CHTL Debentures, convertible at $.95 per share.  As of the date of this
Agreement, CHTL has issued approximately $27,000,000 of such CHTL
Debentures.  CHTL and ASSAC hereby agree that up to and including the Closing
Date, CHTL shall have the right to issue up to $45,000,000 in the aggregate
principal amount of CHTL Debentures.  CHTL has issued to Trussnet and Trussnet
has distributed to George Alvarez and the other Persons listed on Schedule
3.8(a) to the Purchase Agreement an aggregate of 66,909,088 shares of CHTL Class
B Common Stock.  All of the issued and outstanding shares of CHTL Class A Common
Stock, CHTL Class B Common Stock and the CHTL Debentures have been duly
authorized and are validly issued, fully paid, and non-assessable.  Other than
the CHTL Debentures and the transactions contemplated hereby, there are no
outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights, or other contracts or commitments
that could require CHTL to issue, sell, or otherwise cause to become outstanding
any of its capital stock.
 
(b)           The capitalization of each of Trussnet and the Chinacomm Parties
is set forth on Schedule 3.8(b) to the Purchase Agreement.  All of the issued
and outstanding shares of capital stock or other securities of Trussnet and, to
the Knowledge of CHTL and Trussnet, the Chinacomm Parties have been duly
authorized and are validly issued, fully paid, and non-assessable.  Other than
the transactions contemplated hereby and by the Chinacomm Agreements, there are
no outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights, or other contracts or commitments
that could require Trussnet or any of the Chinacomm Parties to issue, sell, or
otherwise cause to become outstanding any of its capital stock or any other
equity.
 
(c)           Annexed as Schedule 3.8(c) to the Purchase Agreement is a
description of (i) all of the assets and personnel of Trussnet Delaware that has
heretofore been transferred, or as at the Closing Date will have been
transferred, to Trussnet, (ii) all loans, services and other products heretofore
provided by Trussnet Delaware to Trussnet and/or CHTL for or on behalf of CHTL
or ChinaComm, and (iii) all accounts payable and other amounts owing as at the
date hereof and as at the Closing Date by CHTL or Trussnet to Trussnet Delaware;
all of which amounts and obligations have been incurred in the Ordinary Course
of Business.
 
3.9.           Employee Benefit Plans.  Neither CHTL nor Trussnet have any labor
union contract, bonus, pension, profit-sharing, retirement, deferred
compensation, savings, stock purchase, stock option, hospitalization, insurance
or other plan providing employees benefits, employment, agency, consulting or
similar contract (“Employee Benefit Plans”) which cannot be terminated in thirty
(30) days or less, without cost, other than the Employment Agreement of George
Alvarez.  CHTL and Trussnet reserve the right to establish Employee Benefit
Plans in the future.
 

 
-12-

--------------------------------------------------------------------------------

 

3.10.           Permits and Licenses.  CHTL and Trussnet and to the best
Knowledge of CHTL and Trussnet, the Chinacomm Parties have all licenses and
permits (federal, state and local) required by governmental authorities to own,
operate and carry on their respective business as now being conducted, and such
licenses and permits are in full force and effect.  No violations are or have
been recorded in respect to the licenses or permits, included but not limited to
fire and health and safety law violations, and no proceeding is pending or
threatened looking toward the revocation or limitation of any of them.
 
3.11.           Chinacomm Transaction.
 
3.11.1.                      Controlled Entities.  The Chinacomm Agreements
require the formation of certain entities, including Trussnet Gulfstream and
Gulfstream Capital and the formation of two wholly owned foreign investment
enterprises or WOFIEs (as previously defined).  Trussnet Gulfstream and
Gulfstream Capital are or will be 100% owned subsidiaries of Trussnet, and
Chinacomm Cayman, Chinacomm Shanghai and Yunji are or on the Closing Date shall
be partially-owned subsidiaries of Trussnet.  Such Chinacomm Parties are
sometimes collectively referred to herein as the “Trussnet Subsidiaries”.
 
3.11.2.                      Performance.  CHTL shall have caused $196,000,000
of the proceeds received under the Purchase Agreement to: (i) be used to
discharge the obligation of Gulfstream Capital that it invest $196,000,000 in
Chinacomm Cayman; and (ii) assure that upon completion of this investment by
Gulfstream, that these funds be used as contemplated by the Chinacomm
Agreements.  The balance of the proceeds shall be used for the payment of
commissions and general working capital, in such amounts as are set forth on
Schedule 3.11.2 annexed to the Purchase Agreement.
 
3.12.           Material Agreements.  Except as otherwise disclosed herein, each
of CHTL, Trussnet and, to the best Knowledge of CHTL, the Chinacomm Parties, is
not a party to any material agreement, the failure to perform of which would
have a Material Adverse Effect upon any of CHTL, Trussnet or such Chinacomm
Parties.
 
3.13.           Insurance Policies.  All insurance policies maintained by each
of CHTL, Trussnet and, to the best Knowledge of CHTL and Trussnet, the Chinacomm
Parties on its assets, business, officers and personnel provide adequate and
sufficient liability and property damage coverage commensurate with the business
practices of any of CHTL, Trussnet and, to the best Knowledge of CHTL and
Trussnet, the Chinacomm Parties.  To the best Knowledge of CHTL, each of CHTL,
Trussnet and, to the best Knowledge of CHTL and Trussnet, the Chinacomm Parties
does not conduct any business which would result in the cancellation of, or a
material increase in the premiums, for any of its insurance policies.
 
3.14.           Environmental Matters.  With regard to matters of environmental
compliance: each of CHTL, Trussnet and, to the best Knowledge of CHTL and
Trussnet, the Chinacomm Parties has conducted and is conducting its business,
and has used and is using its properties, whether currently owned, operated or
leased or owned, operated or leased by CHTL in compliance with all applicable
PRC and United States federal, and state and local environmental laws and
regulations, except where the failure to comply with such laws and regulations,
in the aggregate, has not had and could not have a Material Adverse Effect on
the condition (financial or otherwise), business or properties of CHTL, Trussnet
or, to the best Knowledge of CHTL and Trussnet, any of the Chinacomm Parties.

 
-13-

--------------------------------------------------------------------------------

 

3.15.           Undisclosed Liabilities.  Neither CHTL, Trussnet nor, to the
best Knowledge of CHTL and Trussnet, the Chinacomm Parties  have any liability
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes, except
for: (i) liabilities set forth in the Financial Statements, and (ii) liabilities
which have arisen after the date of the Financial Statements in the Ordinary
Course of Business (none of which results from, arises out of, relates to, is in
the nature of, or was caused by any breach of contract, breach of warranty,
tort, infringement, or violation of law).
 
3.16.           Material Defaults.  Neither CHTL, Trussnet nor, to the best
Knowledge of CHTL and Trussnet, the Chinacomm Parties is in default, or alleged
to be in default, under any material agreement, contract, lease, mortgage,
commitment, instrument or obligation, and to the best Knowledge of CHTL and
Trussnet of no other party to any agreement, contract, lease, mortgage,
commitment, instrument or obligation to which CHTL is a party is in default
thereunder, which default would have a Materially Adversely Effect upon the
properties, assets, business or prospects of CHTL, Trussnet or the Chinacomm
Parties.
 
3.17.           Tax Returns and Disputes.  CHTL and Trussnet, and to the best
Knowledge of CHTL and Trussnet, each of the Chinacomm Parties, has: (a) filed
all Tax Returns (PRC and United States federal, state and local) required to be
filed by it, (b) all such Tax Returns filed are complete and accurate in all
material respects, and (c) the applicable taypayer has paid all Taxes shown to
be due and payable on the returns or any assessments or penalties received by it
and all other Taxes (PRC and United States federal, state and local) due and
payable by it.  CHTL and Trussnet, and to the best Knowledge of CHTL and
Trussnet, each of the Chinacomm Parties, has collected and withheld all Taxes
which it has been required to collect or withhold and has timely submitted all
such collected and withheld amounts to the appropriate authorities.  CHTL and
Trussnet, and to the best Knowledge of CHTL and Trussnet, each of the Chinacomm
Parties, is in compliance with the back-up withholding and information reporting
requirements under the Code and any state, local or foreign laws, and the rules
and regulations thereunder.
 
3.18.           Financial Condition.  On or before the Closing Date, CHTL and
Trussnet shall deliver and cause to be delivered to ASSAC all of the Financial
Statements.  The Financial Statements of CHTL and Trussnet, and to the best
Knowledge of CHTL and Trussnet, each of the Chinacomm Parties, present fairly
the financial position, results of operations and cash flows of CHTL for the
fiscal period then ended and were prepared in accordance with United States
generally accepted accounting principles (“GAAP”), except with respect to the
Financial Statements of Chinacomm, the same have been prepared in accordance
with either GAAP or auditing standards accepted in the European Union.
 
3.19.           No Adverse Change.  Since March 31, 2008 there has been no
Material Adverse Change in the business, financial condition, results of
operations, assets, or liabilities of CHTL, Trussnet and, to the best Knowledge
of CHTL and Trussnet, each of the Chinacomm Parties.
 
3.20.           Disclosure.  The representations and warranties: (a) of CHTL and
Trussnet  contained in the Purchase Agreement, in this Agreement and in any
agreement, certificate, affidavit, statutory declaration or other document
delivered or given by CHTL or Trussnet pursuant to the Purchase Agreement and
this Agreement, and (b) to the best Knowledge of CHTL and Trustnet, of any of
the Chinacomm Parties contained in any of the Chinacomm Agreements or in any
other agreement, certificate, affidavit, statutory declaration or other document
delivered or given by any of the Chinacomm Parties pursuant to the Purchase
Agreement and this Agreement or any Chinacomm Agreements are true and correct
and do not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained in such representations
and warranties not misleading to ASSAC.

 
-14-

--------------------------------------------------------------------------------

 

3.21.           Advice of Changes.  Between the date of this Agreement and the
Effective Time of the Merger, CHTL and Trussnet shall promptly advise ASSAC in
writing of any fact, the occurrence of which would render any representation or
warranty contained in the Purchase Agreement and this Agreement to be materially
untrue.
 
ARTICLE IV -  REPRESENTATIONS AND WARRANTIES OF ASSAC


ASSAC hereby represents and warrants to CHTL, as follows:


4.1.           Organization and Good Standing.  ASSAC is a corporation duly
organized, validly existing and in good standing under the laws of the Cayman
Islands.
 
4.2.           Authorization.  ASSAC has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  This Agreement
constitutes the valid and legally binding obligation of ASSAC, enforceable in
accordance with its terms and conditions.  ASSAC need not give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement, other than the Proxy Statement which ASSAC
shall, prior to the Closing Date, distribute to its shareholders in order to
obtain the consent of its shareholders to the transactions contemplated by this
Agreement, filings required by Rule 425 under the Securities Act in connection
with a public announcement of this Agreement and the Registration Statement
referred to in Section 1.9 hereof.
 
4.3.           Operation of Business.  ASSAC has the requisite corporate power
and authority and all requisite licenses, permits and franchises necessary to
own and operate its properties and to carry on its business as now being
conducted.
 
4.4.           Execution of Agreement.  ASSAC has the requisite corporate power
and authority and has obtained all approvals and consents necessary to enter
into and carry out the terms and conditions of this Agreement, as well as all
transactions contemplated hereunder.  All corporate proceedings have been taken
and all corporate authorizations have been secured which are necessary to
authorize the execution, delivery, and performance by ASSAC of this
Agreement.  This Agreement has been duly and validly executed and delivered by
ASSAC and constitutes the valid and binding obligations of ASSAC, enforceable in
accordance with the respective terms.
 
4.5.           Effect of Agreement.  As of the Effective Time of the Merger, the
consummation by ASSAC of the transactions herein contemplated, including the
execution, delivery and consummation of this Agreement, will comply with all
applicable law and will not:
 
(a)           violate any Requirement of Law applicable to or binding upon
ASSAC;
 
(b)           violate: (i) the terms of the Articles of Incorporation or Bylaws
of ASSAC; or, (ii) any material agreement, contract, mortgage, indenture, bond,
bill, note, or other material instrument or writing binding upon ASSAC or to
which ASSAC is subject; or
 
(c)           result in the breach of, constitute a default under, constitute an
event which with notice or lapse of time, or both, would become a default under,
or result in the creation of any lien, security interest, charge or encumbrance
upon any of the assets or any other properties of ASSAC under any agreement,
commitment, contract (written or oral) or other instrument to which ASSAC is a
party or by which it is bound or affected.

 
-15-

--------------------------------------------------------------------------------

 

4.6.           Consents.  No consents, approvals or other authorizations or
notices, other than those which have been obtained and are in full force and
effect, are required by any state or federal regulatory authority or other
Person or entity in connection with the execution and delivery of this
Agreement  and the performance of any obligations contemplated hereunder.
 
4.7.           Legal Proceedings.  There are no legal, administrative, arbitral
or other actions, claims, suits or proceedings or investigations instituted or
pending or, to the Knowledge of ASSAC’s management, threatened against ASSAC, or
against any property, asset, interest or right of ASSAC, that might reasonably
be expected to have a Material Adverse Effect or that might reasonably be
expected to threaten or impede the consummation of the transactions contemplated
by this Agreement.
 
4.8.           Compliance with Laws.  To the best Knowledge of ASSAC, it has not
violated any federal, state, local or foreign statute or other law (including
federal and state securities laws), the violation of which would be reasonably
likely to have a Material Adverse Effect.  Further, ASSAC is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940.  All filings by ASSAC with the SEC have
been filed in a timely fashion and are accurate and complete in all material
respects.
 
4.9.           Capitalization.
 
(a)           ASSAC is authorized to issue 50,000,000 ASSAC Ordinary Shares and
1,000,000 shares of preferred stock containing such terms and conditions as the
ASSAC board of directors may, from time to time determined.  As at the date of
this Agreement, there are issued and outstanding (i) 14,000,000 ASSAC Ordinary
Shares, of which 11,500,000 are held by public shareholders, and (ii) warrants
to purchase 17,225,000 additional ASSAC Ordinary Shares at an exercise price of
$7.50 per share (the “ASSAC Warrants”), of which (A) 5,725,000 ASSAC Warrants
are owned of record by Ho Capital Management LLC, and (B) 11,500,000 ASSAC
Warrants are owned by public shareholders.  As of the date of this Agreement,
ASSAC is indebted to its Chairman and Chief Executive Officer in the amount of
$500,000 and except for such amount, ASSAC has no outstanding indebtedness for
money borrowed.  An aggregate of $115,000,000 is being held in trust, as
described in ASSAC’s prospectus, dated January 23, 2008 (the “ASSAC
Prospectus”).
 
(b)           All of the issued and outstanding ASSAC Ordinary Shares and ASSAC
Warrants have been duly authorized and are validly issued, fully paid, and
non-assessable.
 
(c)           Except for (i) the ASSAC Warrants, and (ii) the issuance and sale
by ASSAC of up to $165,000,000 of additional ASSAC Ordinary Shares or other
securities convertible into or exercisable for ASSAC Ordinary Shares in
connection with financings to be undertaken by ASSAC between the date of this
Agreement and the Effective Time of the Merger in order to pay or prepay the
“Purchaser Note” referred to in the Purchase Agreement (the “ASSAC Financings”),
as at the date hereof and at the Effective Time of the Merger, ASSAC does not
have and will not have, issued or outstanding any options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights, or other
contracts or commitments that could require ASSAC to issue, sell, or otherwise
cause to become outstanding any of its Ordinary Shares.
 
4.10.           The Merger Consideration.  The Merger Consideration will, upon
issuance, be duly authorized, legally and validly issued, fully paid and
non-assessable, and free and clear of all liens, mortgages, pledges, and other
encumbrances of any nature, unless expressly provided herein to the contrary.

 
-16-

--------------------------------------------------------------------------------

 

4.11.           Employee Benefit Plans.  ASSAC has no labor union contract,
bonus, pension, profit-sharing, retirement, deferred compensation, savings,
stock purchase, stock option, hospitalization, insurance or other plan providing
employees benefits, employment, agency, consulting or similar contract
(“Employee Benefit Plans”) which cannot be terminated in thirty (30) days or
less.
 
4.12.           Permits and Licenses.  ASSAC has all licenses and permits
(federal, state and local) required by governmental authorities to own, operate
and carry on its business as now being conducted, and such licenses and permits
are in full force and effect.  No violations are or have been recorded in
respect to the licenses or permits, included but not limited to fire and health
and safety law violations, and no proceeding is pending or threatened looking
toward the revocation or limitation of any of them.
 
4.13.           Material Agreements.  Except for (a) the Purchase Agreement,
this Agreement and the Exhibits hereto and thereto, and (b) engagement letter
agreement, dated August 4, 2008, with Canaccord Capital Corp. and Roth Capital
Partners LLC, ASSAC is not a party to any material agreement, the failure on
ASSAC’s part to perform could reasonably be expected to have a Material Adverse
Effect upon ASSAC or the consummation of the transactions contemplated hereby or
under the Purchase Agreement.
 
4.14.           Insurance Policies.  ASSAC maintains a Directors and Officers
Liability Policy which remains in full force and effect. To the best Knowledge
of ASSAC, it does not conduct any business which would result in the
cancellation of, or a material increase in the premiums, for any of its
insurance policies.
 
4.15.           Undisclosed Liabilities.  ASSAC does not have any liability
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes, except
for: (i) liabilities set forth in the ASSAC financial statements included in
public filings under the Securities Act of 1933, as amended and the Securities
Exchange Act of 1934, as amended (the “ASSAC Financial Statements”), and
(ii) liabilities which have arisen after the date of the latest ASSAC Financial
Statements in the Ordinary Course of Business (none of which results from,
arises out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort, infringement, or violation of law).
 
4.16.           Material Defaults.  ASSAC is not in default, or alleged to be in
default, under any material agreement, contract, lease, mortgage, commitment,
instrument or obligation, and to the best Knowledge of ASSAC no other party to
any agreement, contract, lease, mortgage, commitment, instrument or obligation
to which ASSAC is a party is in default thereunder, which default would have a
Materially Adversely Effect upon the properties, assets, business or prospects
of the ASSAC.
 
4.17.           Tax Returns and Disputes.  ASSAC has: (a) filed all Tax Returns
(Cayman Island and United States federal, state and local) required to be filed
by it, (b) all such Tax Returns filed are complete and accurate in all material
respects, and (c) the applicable taypayer has paid all Taxes shown to be due and
payable on the returns or any assessments or penalties received by it and all
other Taxes (Cayman Island and United States federal, state and local) due and
payable by it.  ASSAC has collected and withheld all Taxes which it has been
required to collect or withhold and has timely submitted all such collected and
withheld amounts to the appropriate authorities.  ASSAC is in compliance with
the back-up withholding and information reporting requirements under the Code
and any state, local or foreign laws, and the rules and regulations thereunder.

 
-17-

--------------------------------------------------------------------------------

 

4.18.           Financial Statements.  All ASSAC Financial Statements present
fairly the financial position, results of operations and cash flows of ASSAC for
the fiscal period then ended and were prepared in accordance with United States
generally accepted accounting principles (“GAAP”), except with respect to the
unaudited ASSAC Financial Statements which are subject to non-material audit
adjustments and do not contain all footnote disclosures that are required under
GAAP audited financial statements.
 
4.19.           No Adverse Change.  Since March 31, 2008 there has been no
Material Adverse Change in the business, financial condition, results of
operations, assets, or liabilities of ASSAC.
 
4.20.           Disclosure.  The representations and warranties of ASSAC
contained in this Agreement and in any agreement, certificate, affidavit,
statutory declaration or other document delivered or given to CHTL or Trussnet
pursuant to this Agreement or the Purchase Agreement are true and correct and do
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained in such representations and
warranties not misleading to CHTL and Trussnet.
 
4.21.           Advice of Changes.  Between the date hereof and the Effective
Time of the Merger, ASSAC shall advise CHTL shall promptly in writing of any
fact, the occurrence of which would render any representation or warranty
contained in this Agreement to be materially untrue.
 
ARTICLE V - CONDITIONS PRECEDENT


5.1           Conditions Precedent to the Obligations of CHTL and the CHTL
Principal Shareholders.   All obligations of CHTL and the CHTL Principal
Shareholders under this Agreement are subject to the fulfillment, prior to or as
of the Effective Time, as indicated below, of each of the following conditions;
any one of which may be waived at Closing by Alvarez, as representative of all
of the CHTL Principal Shareholders (the “CHTL Stockholders’ Representative):


(a)           The representations and warranties by or on behalf of ASSAC
contained in this Agreement or in any certificate or document delivered pursuant
to the provisions hereof shall be true in all material respects at and as of
Effective Time as though such representations and warranties were made at and as
of such time.


(b)           ASSAC shall have performed and complied in all material respects,
with all covenants, agreements, and conditions set forth in, and shall have
executed and delivered all documents required by this Agreement to be performed
or complied with or executed and delivered by it prior to or at the Effective
Time.


(c)           On the Effective Time, an executive officer of ASSAC shall have
delivered to CHTL a certificate, duly executed by such Person and certifying,
that to the best of such Person’s knowledge and belief, the representations and
warranties of ASSAC set forth in this Agreement are true and correct in all
material respects.


(d)           On or before the Effective Time, the Certificate of Merger shall
have been duly filed with the Secretary of State of the State of Nevada, and the
Effective Time of the Merger shall have occurred.


(e)           On or before the Effective Time, the holders of a majority of the
issued and outstanding shares of CHTL Common Stock and the holders of a majority
of the issued and outstanding shares of ASSAC Ordinary Shares shall have
approved the Merger, the Restated ASSAC Charter and all of the other
transactions contemplated by the Purchase Agreement and this Agreement.

 
-18-

--------------------------------------------------------------------------------

 

(f)           On or before the Effective Time, ASSAC shall have amended the
certificate of incorporation of ASSAC to (i) increase to 500,000,000 shares of
ASSAC Ordinary Shares the authorized number of shares of ASSAC Ordinary Shares,
and (ii) authorize for issuance up to 25,000,000 shares of preferred stock,
containing such rights, privileges and preferences as the board of directors
may, from time to time determine, all pursuant to the ASSAC Restated
Charter.  On the Effective Time, ASSAC shall have sufficient authorized ASSAC
Ordinary Shares to complete the Merger and issue the maximum number of shares of
ASSAC Ordinary Shares that may constitute Merger Consideration.


(g)           At the Effective Time, all instruments and documents delivered to
CHTL and the Shareholders pursuant to provisions hereof shall be reasonably
satisfactory to legal counsel for CHTL.


(h)           At the Effective Time, CHTL shall have received an opinion of
legal counsel acceptable to CHTL, dated as of the Closing to the effect that:


(i)           ASSAC is a corporation duly organized, validly existing and in
good standing under the laws of the Cayman Islands;


(ii)           This Agreement has been duly authorized, executed and delivered
by ASSAC and is a valid and binding obligation of ASSAC enforceable in
accordance with its terms;


(iii)           ASSAC and Mergerco, through their Boards of Directors and
stockholders, has taken all corporate action under Cayman Island and Nevada law
that is necessary for the performance by ASSAC and Mergerco of their respective
obligations under this Agreement; and


(iv)           The Merger Consideration to be issued pursuant to this Agreement
hereof will be duly and validly issued, fully paid and non-assessable.


(i)           ASSAC shall have issued to the CHTL Stockholders or the Exchange
Agent (to be held on behalf of the CHTL Stockholders pending delivery of their
CHTL Securities) the ASSAC Ordinary Shares, the ASSAC Series A Voting Preferred
Stock and the ASSAC Debentures.


(j)           ASSAC shall have issued to the CHTL Principal Shareholders the
1,000,000 shares of ASSAC Series A Voting Preferred Stock.


(k)           Except for (i) the ASSAC Warrants, or (ii) any ASSAC securities
(convertible or exercisable for ASSAC Ordinary Shares) issued in connection with
one or more ASSAC Financings contemplated by Section 5.1(n) below, immediately
prior to the Effective Time of the Merger, there shall not be issued or
committed to be issued any warrants, stock options, stock rights or other
commitments of any character relating to the issued or unissued Ordinary Shares
or preferred stock of ASSAC.


(l)           At the Effective Time, the Merger Consideration to be issued and
delivered hereunder will, when so issued and delivered, constitute valid and
legally issued fully-paid and non-assessable ASSAC Ordinary Shares and shares of
ASSAC Series A Voting Preferred Stock, and the ASSAC Debentures shall be valid
and binding obligations of ASSAC, enforceable in accordance with their terms.


(m)           In connection with any ASSAC Financing obtained by ASSAC or the
exercise of ASSAC Warrants between the Closing Date under the Purchase Agreement
and the Effective Date of the Merger:

 
-19-

--------------------------------------------------------------------------------

 

(i)           the net proceeds of any ASSAC Financing or ASSAC Warrant exercise
shall be used by ASSAC to retire or prepay the ASSAC “Note” as that term is
defined in the Purchase Agreement; and


(ii)           the terms and conditions of such ASSAC Financing shall be
reasonably acceptable to the CHTL Stockholders’ Representative; provided,
however, that in connection with any ASSAC Financing, so long as (A) any
Ordinary Shares are issued and sold by ASSAC at an effective price of $10.00 per
share or greater, or (B) the conversion price(s) of any ASSAC notes, debentures
or preferred stock convertible into ASSAC Ordinary Shares, or the exercise price
of any ASSAC warrants to purchase ASSAC Ordinary Shares, shall be $10.00 per
share or greater, than and in such event, such financing terms and conditions
shall be deemed to be acceptable to the CHTL Stockholders’ Representative.


(n)           Assuming that a $105.0 million Additional Investment was made at
the Closing of the transactions contemplated by the Purchase Agreement in the
form of shares of CHTL Preferred Stock, the pro-forma capitalization of CHTL and
ASSAC immediately prior to and after giving effect to the Merger shall be
substantially as set forth on Schedule A annexed hereto and made a part hereof.


5.2           Conditions Precedent to the Obligations of ASSAC.  All obligations
of ASSAC under this Agreement are subject to the fulfillment, prior to or at
Closing, of each of the following conditions (any one of which may be waived at
Closing by ASSAC):


(a)           The representations and warranties by CHTL contained in this
Agreement or in any certificate or document delivered pursuant to the provisions
hereof shall be true in all material respects at and as of the Closing as though
such representations and warranties were made at and as of such time;


(b)           CHTL shall have performed and complied with, in all material
respects, with all covenants, agreements, and conditions set forth in, and shall
have executed and delivered all documents required by this Agreement to be
performed or complied or executed and delivered by them prior to or at the
Closing;


(d)           As soon as is reasonably practicable, CHTL shall have caused to
have been delivered to ASSAC all balance sheets of CHTL and its consolidated
direct and indirect Subsidiaries (and, if required, of Chinacomm and its
consolidated subsidiaries), and the related statement of operations, statements
of cash flows and statements of stockholders’ equity of CHTL and its
consolidated direct and indirect Subsidiaries (and, if required, of Chinacomm
and its consolidated subsidiaries), (i) as audited by independent auditors
qualified under the Public Company Accounting Oversight Board in accordance with
Regulation S-X, as promulgated under the Securities Act of 1933, as amended, and
(ii) as unaudited, to the extent that any of the foregoing financial statements
are required to be included in the Registration Statement to be filed with and
declared effective by the SEC as a pre-condition to the Merger and the other
transactions contemplated hereby (the “Required Financial Statements”).


(e)           On or before the Effective Time, the Certificate of Merger shall
have been duly filed with the Secretary of State of the State of Nevada and the
Effective Time of the Merger shall have occurred.


(f)           On or before the Effective Time, the holders of a majority of the
issued and outstanding ASSAC Ordinary Shares entitled to vote at an
extraordinary general shareholders meeting of ASSAC shall have approved the
Stock Purchase Agreement, this Agreement, the Merger, the ASSAC Restated Charter
and all of the other transactions contemplated by hereby and thereby.

 
-20-

--------------------------------------------------------------------------------

 

(g)           Not in excess of 2% of the total issued and outstanding shares of
CHTL Common Stock shall constitute Dissenters Shares as at the Effective Time of
the Merger.


(h)           On the Effective Time, the CHTL Principal Executive Officer shall
have delivered to ASSAC a certificate, duly executed by such Person and
certifying, that to the best of such Person’s knowledge and belief, the
representations and warranties of CHTL set forth in this Agreement are true and
correct in all material respects.


(i)           At the Effective Time, ASSAC shall have received an opinion of
Horwitz Cron & Jasper P.L.C., legal counsel to CHTL, dated as of the Closing to
the effect that:


(i)           CHTL is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada;


(ii)           this Agreement has been duly authorized, executed and delivered
by CHTL and is a valid and binding obligation of CHTL enforceable in accordance
with its terms;


(iii)            the Board of Directors and stockholders of CHTL have each taken
all corporate action under Nevada law that is necessary for the performance by
CHTL of its obligations under this Agreement;


(iv)           as to such other matters as ASSAC may reasonably request.


(j)           ASSAC shall have received legal or other assurances reasonably
satisfactory to it that the key executive employees of CHTL shall have elected
to continue their employment with CHTL subsequent to the Effective Time of the
Merger.


(k)           Assuming that a $105.0 million Additional Investment was made at
the Closing of the transactions contemplated by the Purchase Agreement in the
form of shares of CHTL Preferred Stock, the pro-forma capitalization of CHTL and
ASSAC immediately prior to and after giving effect to the Merger shall be
substantially as set forth on Schedule A annexed hereto and made a part hereof.


(l)           The Registration Statement shall have been declared effective by
the SEC and no stop order proceedings with respect to such Registration
Statement shall be pending or threatened by the SEC.


ARTICLE VI -  COVENANTS


6.1           Corporate Examinations and Investigations.  Prior to the Effective
Time, the Parties acknowledge that they have been entitled, through their
employees and representatives, to make such investigation of the assets,
properties, business and operations, books, records and financial condition of
the other as they each may reasonably require.  No investigations, by a party
hereto shall, however, diminish or waive any of the representations, warranties,
covenants or agreements of the party under this Agreement.


6.2           Further Assurances.  The Parties shall execute such documents and
other papers and take such further actions as may be reasonably required or
desirable to carry out the provisions hereof and the transactions contemplated
hereby.  Each such party shall use its best efforts to fulfill or obtain the
fulfillment of the conditions to the Closing, including, without limitation, the
execution and delivery of any documents or other papers, the execution and
delivery of which are necessary or appropriate to the Closing.

 
-21-

--------------------------------------------------------------------------------

 

6.3           Confidentiality.  In the event the transactions contemplated by
this Agreement are not consummated, ASSAC, the CHTL Principal Shareholders and
the CHTL Principal Executive Officer agree to keep confidential any information
disclosed to each other in connection therewith for a period of three (3) years
from the date hereof; provided, however, such obligation shall not apply to
information which:


 
(i)
at the time of the disclosure was public knowledge;



 
(ii)
is required to be disclosed publicly pursuant to any applicable federal or state
securities laws;



 
(iii)
after the time of disclosure becomes public knowledge (except due to the action
of the receiving party);



 
(iv)
the receiving party had within its possession at the time of disclosure; or



(v)           is ordered disclosed by a Court of proper jurisdiction.


6.4           Registration Statement. Each of ASSAC and CHTL shall (a) as soon
as practicable following delivery of the Required Financial Statements, file
with the SEC the Registration Statement(s) referred to in Section 1.9 of this
Agreement, and (b) use their best efforts cause such Registration Statement to
be declared effective by the SEC as soon thereafter as is practicable.


6.5           Contents and Review of the Registration Statement.  The
Registration Statement shall include a joint prospectus/information statement of
ASSAC and CHTL and shall provide for customary language in wuch each Party shall
(a) provide the information about its business and management to be included in
such Registration Statement, and (b) make customary representations about the
accuracy of the information it provides and the absence of materiall
misstatements or omissions.  Each of ASSAC and CHTL shall afford the other Party
and their respective legal counsel and other advisors with an opportunity to
review and comment on the filings.


6.6           Voting of CHTL Shares.  By their execution of this Agreement, each
of the CHTL Principal Shareholders (subject only to satisfaction of the
conditions precedent set forth in Section 5.1) do hereby irrevocably and
unconditionally covenant and agree, to vote all of their voting shares of CHTL
Common Stock at the Special Stockholders Meeting IN FAVOR of the Merger, the
ASSAC Restated Charter and all other transactions contemplated hereby.


6.7           ASSAC Restated Charter.  Immediately following the Effective Time
of the Merger, ASSAC shall have filed the ASSAC Restated Charter in the form and
content satisfactory to the ASSAC and the CHTL Principal Shareholders with the
applicable filing office in the Cayman Islands.


6.8           Boards of Directors.   At the Effective Time of the Merger, the
initial Board of Directors of ASSAC, as the Surviving Corporation of the Merger,
shall consist of seven (7) Persons, all of whom shall be Persons designated in
the Purchase Agreement.  In addition, two (2) of such directors shall be
independent directors (as defined in the Sarbanes Oxley Act of 2002 or rules of
the stock exchange on which ASSAC trades, and one of whom shall be a financial
expert).

 
-22-

--------------------------------------------------------------------------------

 

6.9           Indemnification of Officers and Directors.   It is the intention
of the Parties that ASSAC shall indemnify its officers and directors to the
fullest extent permitted by Cayman Island law.  In such connection, the Parties
agree not to amend the certificates of incorporation or by-laws of either ASSAC
if such amendment shall have the effect of reducing, terminating or otherwise
adversely affecting the indemnification rights and privileges applicable to
officers and directors of ASSAC, as the same are in effect immediately prior to
the Effective Time of the Merger.


6.10          Expenses. It is understood and agreed that following the execution
of this Agreement, any and all expenses with respect to any filings,
documentation and related matters with respect to the consummation of the
transactions contemplated hereby shall be the individual responsibility of each
of ASSAC and CHTL.


6.11          Specific Performance.  Each of Parties acknowledge and agree that
ASSAC’s purchase of the Purchased Securities (as defined in the Purchase
Agreement) and the other transactions contemplated by the Purchase Agreement
were consummated in partial reliance upon the fact that CHTL would become a
wholly-owned Subsidiary of ASSAC pursuant to the Merger contemplated by this
Agreement.   Accordingly, each of CHTL, Alvarez and the other CHTL Principal
Shareholders who are executing this Agreement do hereby acknowledge and agree
that, absent only a material breach by ASSAC or Mergerco of their
representations and warrants or the failure on the part of ASSAC or Mergerco to
perform any of their material covenants and agreements contained herein, if:


(a) CHTL, shall fail or refuse to timely perform their respective covenants and
agreements contained herein (including those set forth in Section 5.2 and
Article VI), and/or


(b) Alvarez or the other CHTL Principal Shareholders shall fail or refuse to
timely perform their respective covenants and agreements contained in Section
6.6 of this Agreement or in Sections 6.4, 6.5 6.12 and 7.2 of the Purchase
Agreement,


in either case, that would make it impossible or impracticable for ASSAC to
consummate by March 31, 2009 the Merger contemplated hereby, ASSAC would have no
adequate remedy at law.  Accordingly, each of CHTL, Alvarez and the CHTL
Principal Shareholders do hereby agree that, in addition to any other remedies
available to ASSAC at law or in equity, ASSAC or their legal representative may
seek and obtain from the United States District Court for the Southern District
of California or any state court of competent jurisdiction in Los Angeles
County, California, specific performance of this Agreement.  Each of CHTL,
Alvarez and the CHTL Principal Stockholder do hereby consent to the jurisdiction
of such federal court or state court of competent jurisdiction in Los Angeles
California.


6.12           Westmoore Warrants. At the Effective Time of the Merger, ASSAC
shall issue to Westmoore Partners, L.P. or its Affiliates or designees, the
Westmoore Warrants.


ARTICLE VII  - TERMINATION.


7.1           Termination by the Parties.  If the Effective Time of the Merger
has not occurred by the close of business on March 31, 2009, then any Party
hereto may thereafter terminate this Agreement by written notice to such effect,
to the other Parties hereto, without liability of or to any Party to this
Agreement or any shareholder, director, officer, employee or representative of
such Party, unless the reason for such Effective Time having not occurred is:

 
-23-

--------------------------------------------------------------------------------

 

(a)           such terminating Party’s willful breach of the provisions of this
Agreement, or


(b)           if all of the conditions to such terminating Party’s obligations
set forth in Article V and Article VI have been satisfied or waived in writing
by the date scheduled for the Closing, and, notwithstanding such satisfaction or
waiver, such terminating Party fails or refuses to close the transactions
contemplated by this Agreement.


ARTICLE VIII -  SURVIVAL OF REPRESENTATIONS AND WARRANTIES


8.1           Notwithstanding any right of either Party to investigate the
affairs of the other party and its Shareholders, each Party has the right to
rely fully upon representations, warranties, covenants and agreements of the
other Parties contained in this Agreement or in any document delivered to one by
the other or any of their representatives, in connection with the transactions
contemplated by this Agreement.  Notwithstanding the foregoing, all of the
representations and warranties of the Parties to this Agreement shall terminate
as at the Effective Time of the Merger.


ARTICLE IX - DISPUTE RESOLUTION; NON-COMPETITION


9.1           Resolution of Disputes.  Except as otherwise provided in Section
6.11 above, any dispute arising under this Agreement which cannot be resolved
among the Parties shall be submitted to final and binding arbitration in
accordance with the then prevailing rules and regulations of the American
Arbitration Association (the “AAA”), located in Los Angeles, California.  There
shall be three arbitrators, one selected by the claimant, one selected by the
respondent and the third arbitrator selected by the AAA.  The decision and award
of the arbitrators shall be final and binding upon all Parties and may be
enforced in any federal or state court of competent jurisdiction.   Service of
process on any one or more Parties in connection with any such arbitration may
be made by registered or certified mail, return receipt requested or by email or
facsimile transmission.


ARTICLE X -  MISCELLANEOUS


10.1           Waivers.  The waiver of a breach of this Agreement or the failure
of any party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.


10.2           Amendment.  This Agreement may be amended or modified only by an
instrument of equal formality signed by the Parties or the duly authorized
representatives of the respective Parties.


10.3           Assignment.  This Agreement is not assignable except by operation
of law.


10.4           Notice.  All notices, requests and demands hereunder shall be in
writing and delivered by hand, by facsimile transmission, by E-Mail, by mail, by
telegram, or by recognized commercial over-night delivery service (such as
Federal Express, UPS, or DHL), and shall be deemed given: (a) if by hand
delivery, upon such delivery; (b) if by facsimile transmission, upon telephone
confirmation of receipt of same; (c) if by E-Mail, upon confirmation of receipt
of same; (d) if by mail, forty-eight (48) hours after deposit in the United
States mail, first class, registered or certified mail, postage prepaid; (e) if
by telegram, upon telephone confirmation of receipt of same; or (f) if by
recognized commercial over-night delivery service, upon such delivery.

 
-24-

--------------------------------------------------------------------------------

 
 
If to ASSAC:
Asia Special Situation Acquisitions Corp.
 
c/o M & C Corporate Services Limited
 
P.O. Box 309GT, Ugland House
 
South Church Street
 
George Town, Grand Cayman
 
Attention:  Gary Hirst, Esq.
 
Telephone:
 
Facsimile:
 
E-Mail:  gary@axiat.com
   
With a copy to:
Stephen A. Weiss, Esq.
 
HodgsonRuss
 
1540 Broadway, 24th Floor
 
New York, New York  10036-4039
 
Telephone:  (646) 218-7606
 
Facsimile:  (212) 751-0928
 
E-Mail:  sweiss@hodgsonruss.com
   
If CHTL or the CHTL Principal Shareholders:
China Tel Group, Inc.
 
8105 Irvine Center Drive, Suite 800
 
Irvine, California  92618
 
Attention:  George Alvarez
 
Telephone:  (949) 453-1775
 
Facsimile:  (949) 453-1822
 
E-Mail:  galvarez@trussnet.net
   
With a copy to:
Lawrence W. Horwitz, Esq.
 
HORWITZ, CRON & JASPER, P.L.C.
 
Four Venture Plaza Suite 390
 
Irvine, California  92618
 
Telephone:  (949) 450-4942
 
Facsimile:  (949) 453-8774
 
E-Mail:  lhorwitz@hclaw.biz



10.5           Governing Law.  This Agreement shall be construed, and the legal
relations between the Parties determined, in accordance with the laws of the
State of New York, thereby precluding any choice of law rules which may direct
the application of the laws of any other jurisdiction.


10.6           Publicity.  No publicity release or announcement concerning this
Agreement or the transactions contemplated hereby shall be issued by either
party hereto at any time from the signing hereof without advance approval in
writing of the form and substance by the other party.


10.7           Entire Agreement.  This Agreement (including the Schedules to be
attached hereto) and the collateral agreements executed in connection with the
consummation of the transactions contemplated herein contain the entire
agreement among the Parties with respect to the transactions contemplated
hereby, and supersedes all prior agreements, written or oral, with respect
hereof., including, without limitation the Exchange Agreement and the Original
Merger Agreement.

 
-25-

--------------------------------------------------------------------------------

 

10.8           Headings.  The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.


10.9           Severability of Provisions.  The invalidity or unenforceability
of any term, phrase, clause, paragraph, restriction, covenant, agreement or
provision of this Agreement shall in no way affect the validity or enforcement
of any other provision or any part thereof.


10.10         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.


10.11          Binding Effect.  This Agreement shall be binding upon the Parties
hereto and inure to the benefit of the Parties, their respective heirs,
administrators, executors,
successors and assigns.


10.12          Press Releases.  The Parties will mutually agree as to the
wording and timing of any informational releases concerning this transaction
prior to and through Closing.


 
[balance of page intentionally left blank - signature page follows]

 
-26-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties on the
date and year first above written.
 

     
ASIA SPECIAL SITUATION ACQUISITION CORP.,
a Cayman Island corporation
 
CHINA TEL GROUP, INC.
, a Nevada Company
By   /s/Gary T.
Hirst                                                                
Signature
Gary T.
Hirst                                                                     
Print Name
 
By   /s/George Alvarez                                                 
Signature
George Alvarez                                                     
Print Name
Its President                                                                  
Print Title
 
Its CEO                                                           
Print Title
Dated August 6,
2008                                                              
 
Dated August 6, 2008                                               
 
CHTL ACQUISITION CORP.
a Nevada corporation
         
By   /s/ Gary T.
Hirst                                                                
Signature
Gary T.
Hirst                                                                     
Print Name
   
Its President                                                                 
Print Title
   



CHTL PRINCIPAL SHAREHOLDERS:


                                                           WESTMOORE
INVESTMENTS, L.P.
/s/ Mario
Alvarez                                                                
MARIO
ALVAREZ                                                                                                                      
By /s/ Matt Jennings                                                       
 
ALVAREZ & ALVAREZ IRR
TRUST                                                                                     
WESTMOORE MANAGEMENT, LLC
 
By: /s/ Mario
Alvarez                                                                                                                    By:
/s/ Matt Jennings                                                     
        Mario Alvarez, Trustee
 
WESTMOORE CAPITAL
GROUP                                                                                            WESTMOORE
CAPITAL GROUP
SERIES A
LLC                                                                                                                               SERIES
B LLC
 
By: /s/ Matt
Jennings                                                                                                                    BY:
/s/ Matt Jennings                                                     
 




 
-27-

--------------------------------------------------------------------------------

 

SCHEDULE A


I.           As at the Closing of the Purchase Agreement


ASSAC


Authorized Ordinary Shares
50,000,000 shares
Authorized Preferred Shares
1,000,000 shares
   
Issued Ordinary Shares
14,000,000 shares
Issued Preferred Shares
-0-
Issued ASSAC Note
$165,000,000
ASSAC Warrants Outstanding
17,225,000 shares
ASSAC Fully-Diluted Ordinary Shares
31,225,000 shares
   
CHTL:
     
Authorized Class A Common Stock
500,000,000 shares
Authorized Class B Common Stock
200,000,000 shares
Authorized Series A Preferred Shares
25,000,000 shares
   
Issued Class A Common Stock to CHTL shareholders prior to Closing
86,117,088 shares
Issued Class B Common Stock to CHTL shareholders prior to Closing
66,909,088 shares
Issued Series A Preferred Shares to Additional Investors
10,500,000 shares (at a price of $10.00 per share)
Maximum Issued Debentures
$45,000,000
Issued Class A Common Stock to ASSAC for $105,000,000 cash and $165,000,000
ASSAC Note
120,000,000 shares (*)
CHTL Class A Common Stock issuable upon conversion of Debentures @ $0.95/share
47,368,421 shares
CHTL Class A Common Stock issuable upon conversion of CHTL Preferred Stock
issued to Additional Investors @ $2.25/share
46,666,667 shares
   
CHTL Fully-Diluted Class A Common Stock
300,226,176 shares



_____________________________
(*)           73,333,333 of such shares are subject to forefeiture and pledged
to CHTL as collateral for payment of $165,000,000 ASSAC Note.  As Note is
prepaid, shares are released based on one share for each $2.25 amount of Note
paid down in cash.



 
-28-

--------------------------------------------------------------------------------

 

SCHEDULE A


II.           As at the Effective Time of the Merger


ASSAC


Authorized Ordinary Shares
250,000,000 shares
Authorized Preferred Shares
25,000,000 shares
   
Issued Ordinary Shares to insiders
2,500,000 shares
Issued Ordinary Shares to Public Investors
11,500,000 shares
ASSAC Warrants Outstanding
17,225,000 shares
Issued Ordinary Shares to Holders of CHTL Class A Common Stock (other than
ASSAC)
19,376,345 shares (1)
ASSAC Debentures
$45,000,000
ASSAC Ordinary Shares issuable to holders of ASSAC Debentures
10,657,895 shares (2)
ASSAC Ordinary Shares Issued to holders of CHTL Preferred Stock
10,500,000  (3)
ASSAC Ordinary Shares issued to New Investors at $10.00 per share
6,500,000 (4)
ASSAC Ordinary Shares issuable to New Investors upon exercise of ASSAC Warrants
3,250,000 (4)
Series A Voting Preferred Stock issued to CHTL Principal Stockholders
1,000,000 (5)
ASSAC Note payable to CHTL
-0-
CHTL Shares formerly held by ASSAC
-0-
   
ASSAC Fully-Diluted Ordinary Shares
81,509,240 shares



_____________________________
(1)           Based on the Class A Common Stock Exchange Ratio


(2)           Based on the ASSAC Debenture Exchange Ratio.


(3)           Assumes each share of CHTL Preferred Stock is purchased at $10.00
and is convertible into 4.4444 shares of CHTL Class A Common Stock.


(4)           Assumes that (a) a total of $65,000,000 is raised by ASSAC in one
or more financings prior to the Effective Time of the Merger, (b) all of the net
proceeds of which were paid to CHTL and used to reduce the original $165,000,000
ASSAC Note to $100,000,000, and (c) the ASSAC securities consisted of Ordinary
Shares issued at $10.00 per share and warrants entitling the holder to purchase
an additional 3,250,000 Ordinary Shares.  The terms of such proposed financing
are subject to change and the provisions of Section 5.1(n) of the Agreement and
Plan of Merger.


(5)           .  Entitles the CHTL Principal Stockholders to 100,000,000  votes
(100 votes for each share) voting together with the ASSAC Ordinary Shares on all
matters requiring ASSAC shareholder vote or approval.

 
-29-

--------------------------------------------------------------------------------

 
 
Based upon the foregoing, CHTL would receive aggregate financing of
$270,000,000, of which $196,000,000 would be paid to Chinacomm under the
Purchase Agreement, and the balance used for working capital.  In addition, upon
exercise of the 17,225,000 ASSAC Warrants currently outstanding, the
consolidated companies would receive up to an additional $129,187,500.
 
 
 
 
-30- 

--------------------------------------------------------------------------------